Citation Nr: 1130280	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-26 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from October 1953 to October 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2005 and December 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran filed his original claim for service connection in October 2004.  The RO denied the claim by way of rating decisions dated in July 2005 and December 2005.  In the interim between the two rating decisions, the Veteran submitted additional evidence relevant to his service connection claim.  He also submitted a February 2006 Notice of Disagreement with these decisions.  A claim becomes final and subject to a motion to reopen only after the period for appeal has run.  As such, any interim submissions before finality attached for the July 2005 rating decision must be considered by VA as part of his original claim.  See 38 C.F.R. § 3.156(b) (2010); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Consequently, the July 2005 and December 2005 rating decisions are both nonfinal and currently on appeal, and stem from the Veteran's original October 2004 claim.  Thus, the issue on appeal will not be characterized as a new and material evidence issue.  

The Board remanded this case in May 2011 for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Although there is probative lay evidence that the Veteran sustained a low back injury during service, the probative evidence of record reflecting no nexus between the Veteran's current low back disorder and his military service, outweighs the evidence in support of a nexus.

2.  The Veteran's lay assertions regarding continuity of symptomatology are not particularly probative or credible in light of other evidence of record.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service, nor was arthritis of the low back evident within one year of service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in November 2004, March 2005, April 2005, June 2005, October 2007, and May 2011.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Notably, the March 2005 VCAA notice letter addressed alternative records the Veteran could submit to substitute for his missing service treatment records (STRs).  

Furthermore, the May 2011 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of VCAA notice.    

With regard to the timing of VCAA notice, ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In other words, as a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC.  Prickett, 20 Vet. App. at 376.  

Here, the timing error was cured.  After providing the additional VCAA notice in October 2007 and May 2001, the RO again went back and readjudicated the claim in the more recent June 2011 SSOC.  So each time after providing the required notice, the RO reconsidered the claim - including to address any additional evidence received in response to the notice.  So the timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376.  Stated another way, VA's issuance of a SSOC in June 2011 following the VCAA-notice letters cured the timing error.  

As such, the Board concludes prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

As for the duty to assist, the RO has obtained the Veteran's STR discharge examination and his VA treatment records.  The Veteran has submitted personal statements, representative argument, and private records.  Neither the Veteran nor his representative has ever indicated by statement that any other evidence relevant to this claim remains outstanding, aside from the Veteran's missing STRs, as addressed further below.  The Veteran was also provided a May 2011 VA examination with a medical opinion addressing the etiology of his current low back disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  This opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the evidence of record which first showed complaints or treatment for a low back disorder in 2000, many decades after discharge from service in 1955.  

The Board acknowledges that in November 2010 the Veteran failed to appear to a November 2010 Travel Board hearing.  A review of the record indicates that the Veteran was provided notice of the Travel Board hearing in November 2010 at his most recent address of record.  However, this notice letter was returned by the U.S. Postal Service as undeliverable, because the Veteran had moved and left no forwarding address.  In light of the above, it appears the Veteran may not have received notice of his scheduled hearing.  

As the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), "[p]rinciples of administrative regularity dictate a presumption that Government officials 'have properly fulfilled their official duties.'"  The Court has applied the presumption of regularity to various processes and procedures throughout the VA administrative process, including the RO's mailing of notice of a VA medical examination.  Jones v. West, 12 Vet. App. 98, 100-02 (1998).  The presumption of regularity is not absolute; however, it may be overcome only by the submission of "clear evidence to the contrary."  Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  A claimant's mere statement of nonreceipt is insufficient for that purpose.  See Butler v. Principi, 244 F.3d. 1337, 1340 (Fed. Cir. 2001).  

In Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), the Court noted that VA is required only to mail notice to the latest address of record in order for the presumption of regularity to attach.  In addition, according to VA regulation, notification for VA purposes is written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q).  However, when the claimant submits "clear evidence to the contrary" to the effect that VA's "regular" mailing practices were not followed or were not regular, the Secretary is no longer entitled to the benefit of the presumption of regularity.  Warfield v. Gober, 10 Vet. App. 483, 486 (1997).  The burden then shifts to the Secretary to show that the document in question was mailed to the claimant.  Id.  

In the present case, the Veteran did not receive written notice of the November 2010 Travel Board hearing.  In light of the above, the presumption of regularity has clearly been rebutted, as the Veteran may not have been aware of the date of the hearing.  However, there is no basis to reschedule another hearing.  In this respect, in the normal course of events, it is generally the Veteran's burden to keep VA apprised of his whereabouts.  If he does not do so, VA is not obligated to "turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Neither the Veteran nor his representative has requested another hearing or explained why the Veteran was unable to provide a correct mailing address or appear at the hearing.  Given that the case was remanded in May 2011 for further development, it is puzzling why neither the Veteran nor his representative took the opportunity to request another hearing.  The duty to assist is not a one-way street; if the Veteran really desired to appear at a hearing, he would engage in the task of providing a correct mailing address, or providing an explanation for his failure to appear and a new request for another hearing.  As such, although the presumption of regularity was rebutted, there is no basis to reschedule another Travel Board hearing. 
 
With regard to the Veteran's STRs, the Veteran has alleged STRs revealing in-service hospitalization for a low back injury from Madigan Army Medical Center are lost or missing.  When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this regard, in a July 2005 Formal Finding Memorandum, the RO indicated that all procedures to obtain missing in-service STRs were correctly followed, and that all efforts had been exhausted, such that further attempts would be futile.  The Board concurs with this assessment.  It was determined that the Veteran's STRs appear to have been destroyed in the fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri in July 1973.  The RO initiated numerous requests to obtain these outstanding treatment records, but was met with negative responses from the NPRC in April 2005 and the Records Management Center (RMC) in March 2005 and April 2005.  In fact, latter October 2007 and July 2008 responses were also negative from the NPRC specific to Madigan Army Medical Center records, to include inpatient / clinical hospital records, Surgeon General's Office (SGO) records, and morning reports.  In an October 2007 Report of Contact, the RO documented the Veteran was not a reliable historian in terms of providing the correct dates of his in-service treatment for his low back.  The Veteran has reported being treated in service in 1952 (see October 2007 statement); however, this date would be impossible since the Veteran had not even entered military service in 1952.  In short, all methods were exhausted in attempting to obtain any missing STRs, which are unavailable for consideration.  The Board finds no basis for further pursuit of these records, as such efforts would be futile.  38 C.F.R. § 3.159(c)(2), (3).  In any event, in this decision, the Board is accepting the Veteran's lay statements as competent and credible that he was at least injured and treated for a low back injury during service.  

The Board is also satisfied as to substantial compliance with its May 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance).  Specifically, as instructed by the Board, the AOJ sent the Veteran an additional VCAA notice letter and scheduled the Veteran for a VA examination and opinion.  In short, the AOJ has substantially complied with the Board's instructions.  All things considered, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show  "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.   

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  In fact, the Federal Circuit Court recently held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Analysis - Service Connection

The Veteran states he injured his low back in-service after falling from a truck, at which time he was hospitalized at Madigan Army Medical Center for over two weeks.  See October 2007 personal statement and Report of Contact; February 2006 Notice of Disagreement.  He contends that his current low back problems are related to his in-service injury from many decades ago.  He says that ever since the in-service injury in the early 1950s, his low back pain has progressed over the years.  See August 2008 VA Form 9; May 2011 VA examination at page 1.  

As mentioned, the first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In the present case, the Veteran has been diagnosed lumbar spine degenerative disc disease, disc bulges, lumbar spondylosis, lumbar stenosis, degenerative joint disease (arthritis) of the lumbar spine, and other similar diagnoses.  See May 2011 VA examination; VA treatment records dated from 2000 to 2011; July 2004, September 2005, and March 2011 VA and private magnetic resonance imaging (MRI) reports.  Thus, there is sufficient evidence of a current low back disorder.  Consequently, the determinative issue is whether this condition is somehow attributable to the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And it is in this critical respect the Veteran's claim fails.

Although the majority of the Veteran's STRs are missing, the Board concedes that the Veteran is competent and credible to relate that he sustained an in-service low back injury.  Layno, 6 Vet. App. at 469.  See 38 C.F.R. § 3.159(a)(2).  He says he injured his low back in-service after falling from a truck, at which time he was hospitalized at Madigan Army Medical Center for over two weeks.  See October 2007 personal statement and Report of Contact; February 2006 Notice of Disagreement.  The Board can find no overt reason to doubt the credibility of his lay assertions that, during service, he suffered this low back injury and received this treatment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  A lay person may testify as to an incident or event that resulted in a physically observable injury.  Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Just because VA lost the Veteran's STRs in a 1973 fire does not mean that the in-service incident in question did not happen.  The Board therefore concedes the in-service low back injury occurred, especially given the heightened duty due to missing STRs.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Furthermore, post-service, the evidence as a whole does not establish continuity of symptomatology of a low back disorder since service.  38 C.F.R. § 3.303(b).  In making this determination, the Board acknowledges the Veteran's assertions regarding continuous low back pain since his discharge from service, gradually worsening over time.  See August 2008 VA Form 9; May 2011 VA examination at page 1.  In any event, he is indeed competent to report low back pain and treatment from the time of his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  

But once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  See also Layno, supra.  The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington, 19 Vet. App. at 368.

In this regard, with regard to continuity of symptoms, the first medical evidence of treatment for a low back disorder in the claims folder is from a December 2000 VA primary care note, approximately 45 years after discharge.  These records reveal low back pain diagnosed as arthritis.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  The Board may, however, in the present case consider a lack of contemporaneous medical evidence for many years as one factor in determining the credibility of lay evidence.  Id. at 1337.  

But most importantly, there are several other factors present that weigh against the Veteran's credibility as to his lay assertions of continuity of symptoms.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board emphasizes that personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As such, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  

In this respect, his October 1955 STR separation examination was unremarkable for any report or diagnosis of a residual low back disorder, providing some evidence against continuity of symptoms.  Further, an October 2004 VA physical medicine and rehab consult report assesses that the Veteran was being evaluated for chronic low back pain of only six to eight months duration.  It was noted that there was "no history of a preceding injury."  These records are inconsistent with the Veteran's allegation of continuity of symptomatology.  The Veteran was also assessed as a poor historian in an October 2007 Report of Contact and in a February 2004 VA treatment record.  The May 2011 VA examiner documented that although the Veteran retired due to age and duration of work in the early 1990s from his 30 year job as a maintenance worker in a carpet factory, it was noted his low back disorder had no effect on his work.  The Veteran has never provided any details about whether his alleged low back symptoms interfered with his 30-year work history in any way.  In addition, it is unclear why the Veteran waited 45 years to file a claim for service connection for a low back disorder, even though he maintains that he has experienced low back pain from the time of his military service.  In short, the evidence of record in the claims folder is not consistent with his lay assertions as to continuity of symptoms.  His personal interest to receive monetary benefits also becomes a factor once some evidence of record is inconsistent with his lay assertions.  In summary, the Veteran's lay assertions are less credible and persuasive in light of all these records.  

Therefore, overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of any in-service symptomatology seen.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Likewise, since there is no objective indication of arthritis of the low back within one year after service, the Veteran is not entitled to application of the presumptive provisions either.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Arthritis, incidentally, must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board now turns to the central issue in this case - whether there is probative evidence of a nexus between the Veteran's current lumbar spine disorders and his acknowledged in-service injury.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In this regard, the medical evidence of record on this determinative issue of nexus includes two favorable medical opinions from VA and private medical personnel, and one unfavorable medical opinion from a VA nurse practitioner.  The Board concludes the negative opinion suggesting no nexus outweighs the favorable positive opinions which provide no reasons and bases and little to no probative discussion.  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the positive opinions, a December 2000 VA primary care treatment record documents that the Veteran's current low back condition was related to an injury incurred in basic training.  In addition, a September 2005 private MRI report, in assessing a current diagnosis, documented a history of a back injury sustained in 1952 during his military service.  No actual opinion was provided in the private MRI relating his current low back disorder to the in-service injury.  But most importantly, as to both opinions, the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In the present case, neither of the above opinions provides any reasons and bases for their conclusions.  There is no probative discussion as to how a nexus exists.  As such, they are entitled to only limited probative weight in support of the claim.  

In contrast, as to the negative opinion, a May 2011 VA nurse practitioner examiner acknowledged that the Veteran injured his low back during service, but that he had a normal separation examination in 1955.  She reflected that although the Veteran worked 30 years post-service in a carpet factory, the Veteran was not seen for a back condition until 2000 when VA prescribed Tylenol for low back pain.  The VA examiner assessed that it is "less likely as not" the current degenerative disc disease of the lumbar spine is caused by the Veteran's military service.  Rather, it was "more likely" due to the effects of aging coupled with the rigors of the Veteran's 30 year occupation in a carpet factory.  It was noted the Veteran had a normal low back evaluation at separation from service and that he was able to work for 30 years and then retire in 1991.  It was also assessed that the Veteran's low back condition often affects those over 60 years of age.  The Veteran is currently 80 years old.  The VA examiner supported her conclusion with some discussion of medical treatise evidence, which included the types of work activities that trigger degenerative disc disease.  As to the probative value of a nurse practitioner's opinion, in Cox v. Nicholson, 20 Vet. App. 563, 569 (2007), the Court indicated that it has never required that medical examinations under section 5103A only be conducted by physicians.  Overall, this particular opinion was thorough, supported by an explanation, based on a review of the claims file, and supported by the evidence of record which first showed treatment for a low back disorder 45 years after discharge from service.  It provides strong evidence against the claim.  

Therefore, in this case, the Board finds that the opinion from the May 2011 VA examiner denying the existence of a nexus, is more probative than the positive opinions of VA and private medical personnel, which provided no substantive reasons, bases, or probative discussion.  Overall, the probative and credible evidence of record simply provides more support for the negative opinion of the VA examiner, indicating a low back disorder that began decades after service with no connection to service.

The Board emphasizes that although the Veteran is competent to report any injuries or symptoms of a back disorder he previously or currently has, he is not competent to render an opinion as to the medical etiology of his currently diagnosed lumbar spine disorders, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  The Board emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  Here, the specific medical diagnoses rendered for the Veteran's low back in the present case (arthritis, degenerative disc disease), do not lend themselves to the Veteran competently establishing a nexus between these diagnoses and his military service, as there is no diagnosis for these disorders until decades after discharge from service.  He does not meet any of the three exceptions for competent lay evidence as listed under Jandreau as well.  

Accordingly, even in consideration of the heightened duty due to missing STRs, the Board finds that the preponderance of the evidence is against his claim for service connection for a low back disorder, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for a low back disorder is denied.  


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


